Exhibit 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is made and
entered into as of the 26th day of August, 2008, by and among APPROACH RESOURCES
INC., a Delaware corporation (“Borrower”), APPROACH OIL & GAS INC., a Delaware
corporation, APPROACH OIL & GAS (CANADA) INC., an Alberta, Canada corporation,
and APPROACH RESOURCES I, LP (collectively, “Guarantors”), THE FROST NATIONAL
BANK, as Agent (“Agent”), and the Lenders that are signatory parties hereto (the
“Lenders”).
RECITALS.
     A. Borrower, Guarantors, Agent and Lenders have entered into that certain
Credit Agreement, dated as of January 18, 2008, as amended by letter amendment
dated as of February 19, 2008, letter amendment dated as of May 6, 2008 and this
Amendment dated the date hereof (as amended thereby and hereby, the “Loan
Agreement”).
     B. Borrower, Guarantors and Lenders desire to amend the Loan Agreement as
hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
Definitions
     Capitalized terms used in this Amendment are defined in the Loan Agreement,
except as amended herein.
ARTICLE II
Amendments
     2.01. Amendment to Section 1. Addition of Certain Defined Terms.
     Effective as of the date hereof, the following definitions are hereby added
to the Loan Agreement:
“Consolidated EBITDAX” means, with respect to Borrower and Guarantors for any
period: (i) consolidated net income for such period determined according to
Accounting Principles, plus, to the extent deducted in the calculation of
consolidated net income, (ii) the sum of (1) income or franchise taxes paid or
accrued; (2) consolidated net interest expense; (3) amortization, depletion and
depreciation expense; (4) any non-cash losses or charges on any Pre-Approved
Contracts resulting from the requirements of SFSB 133 for that period; (5) other
non-cash charges (excluding accruals for cash expenses made in the ordinary
course of business), including, without limitation, non-cash employee

 



--------------------------------------------------------------------------------



 



compensation; and (6) costs and expenses associated with, and attributable to,
oil and gas capital expenditures that are expensed rather than capitalized;
less, to the extent included in the calculation of consolidated net income,
(iii) the sum of (1) gains or losses from sales or other dispositions of assets
(other than hydrocarbons produced in the normal course of business); (2) any
non-cash gains on any Pre-Approved Contracts resulting from the requirements of
SFSB 133 for that period; and (3) extraordinary or non-recurring gains, but not
net of extraordinary or non-recurring “cash” losses. Notwithstanding anything to
the contrary contained herein, all calculations of Consolidated EBITDAX shall be
(a) in all respects, acceptable to, and approved by Agent, and (b) for any
applicable period of determination during which any Person has consummated an
acquisition or disposition (to the extent permitted hereunder) of properties or
assets, calculated and determined on a pro forma basis as if such acquisition or
disposition was consummated on the first day of such applicable period.”
“Consolidated Funded Debt” means, with respect to Borrower and Guarantors as of
the last day of any fiscal quarter, all funded Indebtedness under the
Agreement.”
“SFSB 133” means Financial Accounting Standard No. 133.”
“Secured Parties” means the Lenders under the Credit Agreement and the Lenders
and their respective Subsidiaries and Affiliates that enter into Rate Management
Transactions with Borrower or its Subsidiaries.
     2.02 Amendment to Section 1. Amendment of definition of “Commitment
Percentage.”
     Effective as of the date hereof the first sentence of the definition of
“Commitment Percentage” is hereby deleted in its entirety and the following
substituted therefor:
     “Commitment Percentage means for each Lender the percentage set forth
opposite each Lender’s name on Schedule I hereto.”
     2.03 Amendment to Sections 6(a) and 6(c). Sections 6(a) and 6(c) of the
Credit Agreement are hereby deleted in their entirety and the following
substituted therefor:
     “6. Collateral Security.
(a) To secure performance by Borrower of its obligations under this Agreement
and the Notes, Borrower and Guarantors shall grant to Agent in its capacity as
such Agent under this Agreement for the ratable benefit of Secured Parties
hereunder, a first priority security interest in and Lien (and only Lien, except
for Permitted Liens) on certain of the Oil and Gas Properties of Borrower and
Guarantors as may be selected by Agent, in its capacity as such Agent under this
Agreement, and the oil, gas and mineral production therefrom or attributable
thereto, and in all operating agreements and oil or gas purchase contracts (now
existing or hereafter arising) relating to such Oil and Gas Properties and in
related

2



--------------------------------------------------------------------------------



 



personal properties, fixtures and other properties, as evidenced by mortgages,
deeds of trust, assignments of production, security agreements, general security
agreements, indentures, and other documents to be executed by Borrower and
Guarantors and delivered to or on behalf of Agent, in its capacity as such Agent
under this Agreement for the ratable benefit of Secured Parties. Obligations
arising from agreements arising from Rate Management Transactions between
Borrower and one or more of Secured Parties shall be secured by the Collateral
covering the Oil and Gas Properties on a pari passu basis with the indebtedness
and obligations of Borrower under the Loan Documents. Once agreements arising
from Rate Management Transactions involving one or more Secured Parties are
entered into, and pursuant to this provision become secured by the Collateral on
a pari passu basis, said Collateral shall continue to secure such obligations
until such agreements are no longer in force and effect irrespective of whether
a Secured Party involved in such agreement ceases to be a Lender under this
Agreement. All Oil and Gas Properties and other collateral in which Borrower and
Guarantors grant or hereafter grant to Agent for the ratable benefit of Secured
Parties, a first and prior Lien (to the satisfaction of Agent) in accordance
with this Section 6, as such properties and interests are from time to time
constituted, are hereinafter collectively called the “Collateral”.
“(c) Guarantors shall unconditionally guarantee the Notes executed by Borrower
as well as the Rate Management Transactions entered into between Borrower and
the Secured Parties, pursuant to a guaranty agreement in form and substance
satisfactory to Agent.”
     2.04 Amendment to Section 8. Up-Front Fee.
     Effective as of the date hereof, Section 8 of the Loan Agreement is hereby
amended by (i) renaming Section 8 “Fees,” (ii) naming the first paragraph of
Section 8 “(a) Unused Commitment Fee” and adding the following Subsection 8(b)
thereto:
“(b) Up-Front Fee. Upon execution of this Third Amendment, Borrower will pay to
Agent, for the benefit of Fortis Capital Corp. and KeyBank National Association,
an up-front fee in the amount of $50,000, one-half of which will be paid by
Agent to Fortis Capital Corp. and one-half of which will be paid by Agent to
KeyBank National Association, in consideration for their participation in the
Loan as Lenders.”
     2.05. Amendment to Section 12(u). Section 12(u) of the Agreement is hereby
deleted in its entirety and the following substituted therefor:

3



--------------------------------------------------------------------------------



 



     “12. Affirmative Covenants.
     (u) Additional Collateral. Borrower agrees to regularly monitor engineering
data covering all producing oil and gas properties and interests owned or
acquired by Borrower or Guarantors on or after the date hereof and to mortgage
or cause to be mortgaged such of the same to Agent for the ratable benefit of
Secured Parties in substantially the form of the Collateral Documents, as
applicable, to the extent that Secured Parties shall at all times during the
existence of the Commitment be secured by perfected Liens and security interests
covering not less than eighty percent (80%) of the Engineered Value of the
Borrowing Base Properties of Borrower and Guarantors. In addition, Borrower
agrees that in connection with the mortgaging of such additional Borrowing Base
Properties, it shall within a reasonable time thereafter, deliver or cause to be
delivered to Agent such mortgage and title opinions and other title information
with respect to the title and Lien status of such Borrowing Base Properties as
may be necessary to maintain at all times a level of such title information
(showing good and defensible title) of not less than seventy-five percent (75%)
of the Engineered Value of all Borrowing Base Properties mortgaged to Agent for
the ratable benefit of Secured Parties.
     2.06. Amendment to Section 13(b). Amendment to “Financial Covenants”.
Effective as of the date hereof, Subsection 13(b) of the Loan Agreement is
renamed “Financial Covenants” and is hereby amended in its entirety to read as
follows:
     “(b) Financial Covenants.
(i) Current Ratio. Borrower will not allow the Consolidated Current Ratio of
Borrower to at any time be less than 1.0 to 1.0.
(ii) Consolidated Funded Debt to Consolidated EBITDAX Ratio. Commencing with the
fiscal quarter ending June 30, 2008, Borrower and Guarantors will not permit, as
of the last day of any fiscal quarter, the ratio of the sum of (A) the
Consolidated Funded Debt to (B) the Consolidated EBITDAX (in each case
annualized for the fiscal quarter ending on such date by multiplying such sum by
4), to be greater than 3.5 to 1.0.”
     2.07 Amendment to Section 24, “Amendments”. Section 24 of the Loan
Agreement is hereby amended by deleting subsection (e) in its entirety and
substituting the following therefor:
“(e) would release Borrower from its obligation to pay any Lender’s Note or
Notes or release any Guarantor from any of its obligations,”
     2.08 Schedule I is attached hereto and made a part hereof and of the Loan
Agreement, as amended hereby.

4



--------------------------------------------------------------------------------



 



ARTICLE III
Conditions Precedent
     The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent, unless specifically waived in writing by
Lenders:
     (a) The Amendment. Borrower, each Guarantor and each Lender shall have duly
and validly executed and delivered this Amendment to Agent.
     (b) The Assignment and Acceptance Agreements. Borrower and each Lender
shall have duly and validly executed and delivered the Assignment and Acceptance
Agreements to Agent.
     (c) Replacement Notes. Borrower shall have duly and validly executed the
Notes payable to each of the Lender signatories hereto in replacement of the
existing Notes.
     (d) Payment of Up-Front Fee. Borrower shall have paid to Agent the Up-Front
Fee described in Section 8(b) hereof.
     (e) Representations and Warranties. The representations and warranties
contained herein, in the Loan Agreement and in the other Loan Documents shall be
true and correct as of the date hereof, as if made on the date hereof.
     (f) No Default. No Default or Event of Default shall have occurred and be
continuing.
     (g) Corporate/Partnership Proceedings. All corporate and/or partnership
proceedings, taken in connection with the transactions contemplated by this
Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent, and its legal counsel.
ARTICLE IV
Waiver
     The assignment fee required by Section 29 of the Loan Agreement is hereby
waived with respect to the Assignments and Acceptance Agreements entered into as
of the date hereof between The Frost National Bank and Fortis Capital Corp. and
between JP Morgan Chase Bank, NA and KeyBank National Association.
ARTICLE V
No Waiver
     Except as specifically provided in Article IV of this Amendment, nothing
contained in this Amendment shall be construed as a waiver by Lenders of any
covenant or provision of the Loan Agreement, the other Loan Documents, this
Amendment, or of any other contract or instrument between Borrower and Lenders,
and the failure of Lenders at any time

5



--------------------------------------------------------------------------------



 



or times hereafter to require strict performance by Borrower of any provision
thereof shall not waive, affect or diminish any right of Lenders to thereafter
demand strict compliance therewith. Lenders hereby reserve all rights granted
under the Loan Agreement, the other Loan Documents, this Amendment and any other
contract or instrument between Borrower and Lenders.
ARTICLE VI
Ratifications, Representations and Warranties
     6.01. Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Loan Documents and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Borrower, Guarantors and Lenders agree that
the Loan Agreement and the other Loan Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.
     6.02. Representations, Warranties and Agreements. Borrower and Guarantors
hereby represent and warrant to Lenders that (a) the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith have been authorized by all requisite
corporate and/or partnership action on the part of Borrower and Guarantors and
will not violate the organizational documents of any Guarantor that is a
corporation or partnership; (b) the representations and warranties contained in
the Loan Agreement, as amended hereby, and any other Loan Documents are true and
correct on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date; (c) no Default or Event of
Default under the Loan Agreement, as amended hereby, has occurred and is
continuing; and (d) Borrower is in full compliance with all covenants and
agreements contained in the Loan Agreement and the other Loan Documents, as
amended hereby.
ARTICLE VII
Ratifications by Guarantor
     Guarantors hereby acknowledge and agree to the terms hereof and hereby
ratify and reaffirm all of their respective obligations under the Guaranty
Agreements. Guarantors also hereby agree that nothing in this Amendment shall
adversely affect any right or remedy of Agent or Lenders under the Guaranty
Agreements and that the execution and delivery of this Amendment shall in no way
change or modify their respective obligations as guarantors under the Guaranty
Agreement. Although Guarantors have been informed by Borrower of the matters set
forth in this Amendment and Guarantors have acknowledged and agreed to the same,
Guarantors understand that Lenders have no duty to notify Guarantors or to seek
Guarantors’ acknowledgment or agreement, and nothing contained herein shall
create such a duty as to any transaction hereafter.

6



--------------------------------------------------------------------------------



 



ARTICLE VIII
Additional Lenders
     Pursuant to Sections 3(b) and 15(b) of the Loan Agreement, as of the date
hereof, Fortis Capital Corp. and KeyBank National Association will become
Lenders under the Loan Agreement, and Borrower will execute new Notes to each
Lender that reflect each Lender’s commitment under the Loan Agreement as set out
on Schedule I hereto.
ARTICLE IX
Miscellaneous Provisions
     9.01. Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Loan Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent, or any Lenders or any closing shall
affect the representations and warranties or the right of Agent, or any Lenders
to rely upon them.
     9.02. Reference to Loan Agreement. Each of the Loan Agreement and the other
Loan Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Loan Agreement, as amended hereby, are hereby amended so that
any reference in the Loan Agreement and such other Loan Documents to the Loan
Agreement shall mean a reference to the Loan Agreement as amended hereby.
     9.03. Expenses of Agent. As provided in the Loan Agreement, Borrower agrees
to pay on demand all reasonable costs and expenses incurred by Agent in
connection with the preparation, negotiation and execution of this Amendment and
the other Loan Documents executed pursuant hereto and any and all amendments,
modifications, and supplements thereto, including, without limitation, the costs
and fees of Agent’s legal counsel, and all reasonable costs and expenses
incurred by Lenders in connection with the enforcement or preservation of any
rights under the Loan Agreement, as amended hereby, or any other Loan Documents,
including, without, limitation, the reasonable costs and fees of Agent’s legal
counsel.
     9.04. Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     9.05. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Lenders and Borrower and their respective successors and
assigns, except that Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lenders.
     9.06. Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

7



--------------------------------------------------------------------------------



 



     9.07. Effect of Waiver. No consent or waiver, express or implied, by Agent,
or any Lender to or for any breach of or deviation from any covenant or
condition by Borrower shall be deemed a consent to or waiver of any other breach
of the same or any other covenant, condition or duty.
     9.08. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     9.09. Applicable Law. THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAWS PROVISIONS.
     9.10. Final Agreement. THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER,
GUARANTOR AND LENDERS.
     IN WITNESS WHEREOF, this Amendment has been executed in multiple originals
and is effective as of the date first above-written.
[Signature Pages to Follow]

8



--------------------------------------------------------------------------------



 



              BORROWER:
 
            APPROACH RESOURCES INC.,
a Delaware corporation
 
       
 
  By:   /s/ J. Ross Craft
 
       
 
      J. Ross Craft, President and Chief Executive Officer
 
            GUARANTORS:
 
            APPROACH OIL & GAS INC.,
a Delaware corporation
 
       
 
  By:   /s/ J. Ross Craft
 
       
 
      J. Ross Craft, President and Chief Executive Officer
 
            APPROACH OIL & GAS (CANADA) INC.,
an Alberta, Canada corporation
 
       
 
  By:   /s/ J. Ross Craft
 
       
 
      J. Ross Craft, President and Chief Executive Officer
 
            APPROACH RESOURCES I, LP,
a Texas limited partnership
 
       
 
  By:   Approach Operating, LLC,
a Delaware limited liability company,
its general partner
 
       
 
  By:   Approach Resources Inc.,
a Delaware corporation,
its sole member
 
       
 
  By:   /s/ J. Ross Craft
 
       
 
      J. Ross Craft, President and Chief Executive
Officer

9



--------------------------------------------------------------------------------



 



ACCEPTED AND AGREED TO
effective as of the date and year
first above written:
AGENT:
THE FROST NATIONAL BANK

         
By:
  /s/ John S. Warren    
 
       
 
  John S. Warren, Senior Vice President    

10



--------------------------------------------------------------------------------



 



LENDERS:
THE FROST NATIONAL BANK

         
By:
  /s/ John S. Warren    
 
       
 
  John S. Warren, Senior Vice President    

11



--------------------------------------------------------------------------------



 



LENDERS:
JPMORGAN CHASE BANK, NA

         
By:
  /s/ Elizabeth Johnson    
 
       
Name:
  Elizabeth Johnson    
Title:
  Vice President    

12



--------------------------------------------------------------------------------



 



LENDERS:
FORTIS CAPITAL CORP.,
a Connecticut corporation

         
By:
  /s/ Michele Jones    
 
       
Name:
  Michele Jones    
Title:
  Director    
 
       
By:
  /s/ Darrell Holley    
 
       
Name:
  Darrell Holley    
Title:
  Managing Director    

13



--------------------------------------------------------------------------------



 



LENDERS:
KEYBANK NATIONAL ASSOCIATION

         
By:
  /s/ Thomas Rajan    
 
       
Name:
  Thomas Rajan    
Title:
  Managing Director    

14



--------------------------------------------------------------------------------



 



SCHEDULE I
$200,000,000 Loan

                      Commitment Amount   Percentage Commitment
The Frost National Bank
  $ 30,000,000       30 %  
JP Morgan Chase Bank, NA
  $ 30,000,000       30 %  
Fortis Capital Corp.
  $ 20,000,000       20 %  
KeyBank National Association
  $ 20,000,000       20 %

15